  8:19-cv-00301-RFR-SMB Doc # 90 Filed: 09/16/21 Page 1 of 2 - Page ID # 1716




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

K.S. and B.W.,

                      Plaintiffs,                                 8:19CV301

        v.
                                                                    ORDER
DOUGLAS COUNTY SCHOOL
DISTRICT #17, HEIDI WEAVER, in her
individual and official capacities;
MATTHEW FEDDE, in his individual and
official capacities; KIP COLONY, in his
individual and official capacities;
MICHELLE KLUG, in her individual and
official capacities; and ANDREW
PINKALL, in his individual and official
capacities,

                      Defendants.


       On April 9, 2021, defendants Douglas County School District #17, Heidi Weaver,
Kip Colony, Michelle Klug, and Andrew Pinkall (collectively, the “district”) moved for
partial summary judgment with respect to Counts III, V, and VI of plaintiffs K.S. and
B.W.’s (together, “plaintiffs”) Complaint (Filing No. 1). See Fed. R. Civ. P. 56(a). The
district argued those counts should be dismissed because they are precluded by the
“intentional-tort exemption” of the Political Subdivision Torts Claim Act (“PSTCA”), see
Neb. Rev. Stat. § 13-910(7), as plaintiffs’ claims are “inextricably linked” to and “arise out
of” an assault or battery under Nebraska law. See Edwards v. Douglas Cnty., 953 N.W.2d
744, 757 (Neb. 2021); see also KD v. Douglas Cty. Sch. Dist. No. 001, 1 F.4th 591, 600
(8th Cir. 2021) (applying the intentional-tort exemption under Nebraska law).

       On June 30, 2021, the Court issued a Memorandum and Order (“Memorandum and
Order”) (Filing No. 85) granting the district’s motion. Now pending before the Court is
the plaintiffs’ Motion for Reconsideration (Filing No. 86).
  8:19-cv-00301-RFR-SMB Doc # 90 Filed: 09/16/21 Page 2 of 2 - Page ID # 1717




         As they originally argued in opposition to summary judgment, the plaintiffs opine
the district’s negligent “failure to respond to the boundary invasions themselves are
actionable regardless of whether a sexual assault occurred” and did not “arise out of”
Matthew Fedde’s assault of E.W. The Court already rejected that argument, and the
plaintiffs provide no additional support for it. In light of the record in this case and the
breadth of the intentional-tort exemption under Nebraska law, the Court reasoned that the
plaintiffs’ claims “sound[] in negligence but . . . [are] inextricably linked to, an assault or
battery” and “rel[y] on the sort of semantic recasting of events” that Nebraska Courts
“consistently reject[].” Edwards, 953 N.W.2d at 757 (“Plaintiffs cannot circumvent the
assault and battery exemption through ‘artful pleading’” (quoting Jill B. v. State, 899
N.W.2d 241, 265 (Neb. 2017))). Having carefully considered the parties’ submissions, the
Court sees no compelling reason to reconsider the rationale stated in the Memorandum and
Order.

         Accordingly, plaintiffs K.S. and B.W.’s Motion for Reconsideration (Filing No. 86)
is denied.

         IT IS SO ORDERED.

         Dated this 16th day of September 2021.

                                                   BY THE COURT:



                                                   Robert F. Rossiter, Jr.
                                                   Chief United States District Judge




                                              2
